IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                     )
                                      )
            v.                        )      I.D. Nos. 1802004304
                                      )                1802005743
KIAYRE BRAXTON,                       )                1802005994
                                      )
            Defendant.                )


                           Submitted: August 13, 2021
                           Decided: September 28, 2021

                          Corrected: September 29, 2021
                        (Spelling of Defendant’s name only)

                 Upon Defendant’s Motion for Postconviction Relief,
                                   DENIED.

           Upon Postconviction Relief Counsel’s Motion to Withdraw,
                                GRANTED.

                                     ORDER




Maria T. Knoll, Esquire, Deputy Attorney General, Department of Justice, 820
North French Street, Wilmington, DE 19801, Attorney for the State.

Rhonda Pantellas Lowe, Esquire, 3553 West Chester Pike #126, Newtown Square,
PA 19073; Jan A. T. van Amerongen, Esquire, Office of Conflicts Counsel, 900
King Street, Suite 320, Wilmington, DE 19801, Attorneys for Defendant Kiayre
Braxton.


WHARTON, J.
        This 28th day of September, 2021, upon consideration of Defendant Kiayre

Braxton’s (“Braxton”) timely pro se Motion for Postconviction Relief (“MPCR”),

appointed postconviction counsel’s (“PCR counsel”) Motion to Withdraw as

Counsel, the State’s Response to Counsel’s Motion to Withdraw, and the record in

this matter, it appears to the Court that:

        1.      Braxton pled guilty on February 11, 2019 to five charges – conspiracy

to commit racketeering, drug dealing in heroin, and three counts of possession of a

firearm during the commission of a felony (“PFDCF”) involving three different

handguns. The plea agreement contemplated an agreed upon sentence of 49.5 years

at level 5, suspended after 26.5 years at level 5 for 23 years at level 4, suspended

after 6 months at level 4 for 2 years at level 3 probation. All 26.5 years at level 5,

including 12.5 years as a habitual offender on one of the PFDCF charges represented

minimum mandatory sentences. The Court imposed the agreed upon recommended

sentences the same day. Braxton did not appeal his convictions and sentences.


        2.      Braxton filed this timely first MPCR pursuant to Superior Court

Criminal Rule 61 pro se on February 10, 2020,1 accompanied by a motion for

appointment of counsel.2 The Court granted the request for appointment of counsel




1
    D.I. 45.
2
    D.I. 45C.
                                             2
on February 14, 2020.3 On January 5, 2021, postconviction counsel was confirmed4

On May 10, 2021, postconviction counsel moved to withdraw after she reviewed the

record and the applicable law, and concluded that none of Braxton’s postconviction

claims “have enough merit to be ethically advocated, and that there are no other

potential meritorious grounds for relief that can be raised on behalf of Mr. Braxton.”5

Braxton did not submit any points he wished the Court to consider. The State

submitted its response on August 13, 2021.6

       3.    In his MPCR, Braxton presses four claims of ineffective assistance of

counsel (“IAC”).7 First, he alleges trial counsel was ineffective by failing to “pursue

best defense because of a conflict.”8 Second, he alleges trial counsel was ineffective

because she “coerced and scared me into taking a guilty plea.”9 Third, Braxton

alleges that counsel would not ask for evidentiary or suppression hearings and told

him he was going to be convicted at trial and be sentenced to “triple digits.” 10 His

last IAC claim alleges that trial counsel was from out of state and was not fully

familiar with Delaware law.11




3
  D.I. 52.
4
  D.I. 57.
5
  D.I. 58.
6
  D.I. 62.
7
  D.I. 45.
8
  Id.
9
  Id.
10
   Id.
11
   Id.
                                          3
      4.     PCR counsel addresses all of Braxton’s claims in her motion to

withdraw. With respect to Braxton’s first claim that a conflict prevented trial

counsel from properly defending him, PCR counsel points to the absence of any

evidence of a conflict in the record, resulting in this claim being a mere allegation

of ineffectiveness unsupported by concrete allegations of actual prejudice.12 As to

the second claim that trial counsel coerced and scared him into pleading guilty, PCR

counsel refers to the transcript of the guilty plea hearing, noting the absence of any

evidentiary support for this claim.13 PCR counsel points out that the record of

Braxton’s plea colloquy with the Court refutes Braxton’s claim that his plea was

involuntary or that he was threatened.14 According to PCR counsel Braxton’s third

claim that trial counsel failed to seek evidentiary or suppression hearings is belied

by the record, which reflects that trial counsel did move to suppress evidence from

a search and certain statements.15 Finally, PCR counsel states that Braxton’s claim

that trial counsel lacked knowledge of Delaware law is unsupported by anything in

the record.16 For its part, the State argues that Braxton’s four IAC claims fail both

prongs of Strickland v. Washington.17 It agrees with PCR counsel’s evaluation of

Braxton’s IAC claims.



12
    D.I. 58 at 7.
13
    Id. at 7-9.
14
    Id. at 8,9.
15
    Id. at 9, 10.
 15
    Id at 10.
17
   466 U.S. 668 (1984).
                                          4
      5.     Before addressing the merits of a defendant’s motion for postconviction

relief, the Court must first apply the procedural bars of Superior Court Criminal Rule

61(i).18 If a procedural bar exists, then the Court will not consider the merits of the

postconviction claim.19     Under Delaware Superior Court Rules of Criminal

Procedure, a motion for postconviction relief can be barred for time limitations,

repetitive motions, procedural defaults, and former adjudications. A motion exceeds

time limitations if it is filed more than one year after the conviction becomes final

or if it asserts a newly recognized, retroactively applied right more than one year

after it was first recognized.20 A second or subsequent motion is repetitive and

therefore barred.21 The Court considers a repetitive motion only if the movant was

convicted at trial and the motion pleads with particularity either: (1) actual

innocence;22 or (2) the application of a newly recognized, retroactively applied rule

of constitutional law rendering the conviction invalid.23 Grounds for relief “not

asserted in the proceedings leading to the judgment of conviction” are barred as

procedurally defaulted unless the movant can show “cause for relief” and “prejudice

from [the] violation.”24    Grounds for relief formerly adjudicated in the case,

including “proceedings leading to the judgment of conviction, in an appeal, in a post-


18
   Younger v. State, 580 A.2d 552, 554 (Del. 1990).
19
   Id.
20
   Super. Ct. Crim. R. 61(i)(1).
21
   Super. Ct. Crim. R. 61(i)(2).
22
   Super. Ct. Crim. R. 61(d)(2)(i).
23
   Super. Ct. Crim. R. 61(d)(2)(ii).
24
   Super. Ct. Crim. R. 61(i)(3).
                                          5
conviction proceeding, or in a federal habeas corpus hearing” are barred.25 Here, the

MPCR constitutes a timely first motion for postconviction relief alleging IAC.

      6.     To successfully bring an ineffective assistance of counsel claim, a

claimant must demonstrate: (1) that counsel’s performance was deficient; and (2) that

the deficiencies prejudiced the claimant by depriving him or her of a fair trial with

reliable results.26   To prove counsel’s deficiency, a defendant must show that

counsel’s representation fell below an objective standard of reasonableness.27

Moreover, a defendant must make concrete allegations of actual prejudice and

substantiate them or risk summary dismissal.28 “[A] court must indulge in a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.”29 A successful Sixth Amendment claim of ineffective

assistance of counsel requires a showing “that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.”30 When addressing the prejudice prong of the ineffective assistance of

counsel test in the context of a challenged guilty plea, an inmate must show “that there

is a reasonable probability that, but for counsel’s errors, he would not have pleaded




25
  Super. Ct. Crim. R. 61(i)(4).
26
   Strickland v. Washington, 466 U.S. 668, 688 (1984).
27
   Id. at 667-68.
28
   Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).
29
   Strickland, 446 U.S. at 689.
30
   Id. at 694.
                                          6
guilty and would have insisted on going to trial.”31 An inmate must satisfy the proof

requirements of both prongs to succeed on an ineffective assistance of counsel claim.

Failure to do so on either prong will doom the claim and the Court need not address

the other.32 Braxton cannot demonstrate that counsel’s performance was deficient or

that he would have insisted on going to trial.

      7.    The Court turns to the IAC claims Braxton raised in his pro se MPCR.

In all four of them, Braxton has failed to meet both the performance and prejudice

prongs of Strickland. The first of those claims is that trial counsel failed to properly

represent him because she was conflicted. It is fatal to this claim that Braxton does

not identify how trial counsel was allegedly conflicted. Mere unsubstantiated

allegations of ineffectiveness that are entirely conclusory and are not supported by

concrete allegations of prejudice are legally insufficient to support an IAC claim.33

      8. Braxton’s second claim is that trial counsel coerced and scared him into

pleading guilty. This claim is conclusory as well, since Braxton alleges nothing

more than trial counsel provided him with her professional assessment of the likely

outcome of a trial and resulting sentence. While that assessment was dire and the

likely sentence frightening to him, that fear was the result of the circumstances in


31
    Albury v. State, 551 A.2d 53, 59 (Del. 1988) (citing Hill v. Lockhart, 474 U.S.
52, 58 (1985)); Sartin v. State, 2014 WL 5392047, at *2 (Del.); State v. Hackett,
2005 WL 30609076, at *3 (Del. Super. Ct.).
32
   Strickland, 466 U.S. at 697; Ploof v. State, 75 A.3d 811, 825 (Del. 2013)
(“Strickland is a two-pronged test, and there is no need to examine whether an
attorney performed deficiently if the deficiency did not prejudice the defendant.”).
33
    Younger, supra, at 556.
                                           7
which he put himself, not unprofessional behavior by trial counsel. But beyond that,

the record of the guilty plea hearing demonstrates its speciousness conclusively.

During the plea colloquy with the Court, Braxton stated that he understood the

charges against him, that he freely and voluntarily decided to plead guilty to the

charges listed in the plea agreement, that he was satisfied with counsel’s

representation of him, that he understood the trial rights he was waiving and the

potential punishment he was facing, and that no one, including trial counsel, was

forcing or threatening him to enter the guilty pleas.34 Additionally, during the plea

colloquy, Braxton affirmed that the above answers he provided both on the Truth in

Sentencing Guilty Plea form and to the Court were truthful.35 Finally, before

pleading guilty to each charge, Braxton admitted that he committed each of the

charges to which he was pleading guilty.36 Braxton has not demonstrated any

evidence to the contrary, much less clear and convincing evidence, and, thus, is

bound by the representations he made when he entered his guilty pleas.37 Again,

Braxton has failed to establish either Strickland’s prejudice or performance prong.

      9.     Braxton’s third IAC claim is that trial counsel refused to request a

suppression or evidentiary hearing. Braxton is wrong. The record reflects that prior

to trial counsel being appointed, Braxton was represented by an Assistant Public



34
   Tr. Plea Colloquy, Feb. 11, 2019, at 5-16, D.I. 56.
35
   Id. at 15-16.
36
   Id. at 16-20.
37
   Bradley v. State, 2007 WL 1599991, at *1 (Del. June 5, 2007).
                                         8
Defender, who filed numerous motions, including a motion to disclose identity of

witness,38 a motion for relief from prejudicial joinder,39 and an unsuccessful motion

to file a suppression motion out of time.40 Trial counsel was appointed due to a

conflict with the Office of the Public Defender on September 28, 2018,41 and

admitted pro hac vice on October 10, 2018.42 Trial counsel filed an omnibus motion

to suppress under seal on January 16, 2019.43 Furthermore, Braxton waived any

claim that trial counsel was ineffective for failing to pursue suppression or

evidentiary hearings when he entered his guilty pleas.44

      10.    Braxton’s final IAC claim is that trial counsel did not know Delaware

law “to the fullest.” He offers no support for this claim, and so it fails.

      THEREFORE, the Braxton’s pro se Motion for Postconviction Relief is

DENIED.

       Postconviction relief counsel’s Motion to Withdraw as Counsel is

GRANTED.


       IT IS SO ORDERED.

                                                        /s/ Ferris W. Wharton
                                                           Ferris W. Wharton, J.

38
   D.I. 9.
39
   D.I. 14.
40
   D.I. 24
41
   D.I. 27.
42
   D.I. 33.
43
   D.I. 39.
44
   Day v. State, 2011 WL 3617797 at *2 (Del. Aug. 11, 2011).
                                           9